Citation Nr: 0413375	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  97-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disability 
(including porphyria cutanea tarda and dermatitis), to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for porphyria 
cutanea tarda and contact dermatitis as a result of exposure 
to Agent Orange.  The veteran subsequently perfected this 
appeal.

In August 2002, the Board undertook additional development of 
the veteran's claim.  See 38 C.F.R. § 19.9(a)(2) (2002).  In 
June 2003, the Board remanded this case to the RO for further 
development and readjudication.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The medical evidence of record does not establish that 
the veteran has porphyria cutanea tarda that manifested 
itself to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to 
herbicides during active service.

4.  The preponderance of the evidence is against a finding 
that the veteran currently has a skin disability (including 
porphyria cutanea tarda and dermatitis) that is related to 
his active military service or events therein, to include 
Agent Orange exposure.




CONCLUSION OF LAW

A skin disability (including porphyria cutanea tarda and 
dermatitis) was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The April 1997 rating decision, the June 1997 statement of 
the case (SOC), the August 1997 supplemental statement of the 
case (SSOC), the September 1997 SSOC, the February 1998 SSOC, 
the May 2002 SSOC, and the March 2004 SSOC, collectively 
notified the veteran of the laws and regulations pertinent to 
his claim.  These documents also advised him of the evidence 
of record and of the reasons and bases for the continued 
denial.  

In March 2001, the RO notified the veteran of the enactment 
of the VCAA.  The veteran was informed that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his appeal, but that he must provide enough 
information so that VA could request the records.  The 
veteran was advised of the evidence necessary to establish 
entitlement to service-connected benefits.  He was requested 
to identify medical treatment for his claimed skin disability 
and to provide authorizations for release of information.  
The veteran was also advised of the evidence of record and 
notified of the action that VA had taken to help him with his 
claim.  

In March 2003, the Board notified the veteran that it had 
obtained the results of his November 2002 VA examination.  In 
July 2003, the RO notified the veteran that it was still 
working on his appeal for service connection for a skin 
disability.  The veteran was specifically asked to indicate 
whether there were any treatment reports that he wanted VA to 
request, which might show treatment for his claimed skin 
disability and a relationship between such disability and his 
service, including exposure to Agent Orange.  The veteran was 
notified of the status of his claim, of the evidence that had 
been received, and of the evidence necessary to establish 
entitlement to the benefits sought.  He was further advised 
that VA was responsible for getting relevant records from 
Federal agencies and that VA would make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency.  

The letters sent to the veteran did not specifically contain 
the "fourth element."  Notwithstanding, VA's Office of 
General Counsel recently held that the Court's statement in 
Pelegrini regarding the "fourth element" was "obiter 
dictum and is not binding on VA" and that "section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made in April 1997, prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Further, the veteran's case was 
readjudicated in the March 2004 SSOC, subsequent to the 
appropriate notice under the VCAA.  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The claims 
folder contains the veteran's service medical records, 
service personnel records, and VA treatment records.  The 
veteran has not identified private treatment records relevant 
to this appeal that need to be obtained and has not provided 
authorization for the release of any such records.  

In keeping with the duty to assist, the veteran was provided 
a VA skin disease examination in November 2002.  In April 
2003, the veteran submitted a statement wherein he indicated 
that when he had his examination, the rash was not broken 
out.  The Board acknowledges the veteran's statements; 
however, the November 2002 VA examination did note findings 
of dermatitis and because this is a claim for service 
connection, as opposed to an increased rating, the Board 
finds that additional examination is not necessary.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

On examination for enlistment in December 1967, examination 
for re-enlistment in December 1969, and examination for 
release from active duty in April 1970, the veteran's skin 
was reported as normal on clinical evaluation.  

VA medical records indicate that the veteran was seen in 
February 1997.  Examination revealed severe scaly dermatosis 
on both hands and wrists with severe pruritus.  Impression 
was contact dermatitis, severe and chronic, hands and wrists.  
The veteran was prescribed an antibiotic and Betamethasone.  

The veteran underwent an Agent Orange Examination in March 
1997.  He reported rashes on his hands, body, and neck, 
recurrent since Vietnam service.  The veteran was diagnosed 
as having contact dermatitis, porphyria cutanea tarda, and 
post-traumatic stress disorder (PTSD).  

VA treatment records from approximately 1997 to 2002 indicate 
that the veteran was seen on various occasions with 
complaints of skin rash.  The veteran reported exposure to 
Agent Orange and that he has had the rash off and on since 
Vietnam.  Treatment involved the use of topical 
corticosteroids.  

The veteran underwent a VA skin disease examination in 
November 2002.  He reported service in Vietnam with exposure 
to Agent Orange.  Since that time, he has had intermittent 
severe flares of itchy, crusted rash on his torso, arms, 
face, and legs.  The rash has gotten progressively worse over 
the last three to four years.  

Current treatment includes potent topical steroids.  He does 
not take oral immunosuppressives and has never received any 
sort of light therapy.  He applies the medication 
(Betamethasone) twice daily and has been doing that for the 
past three to four months, without side effects.  Local 
symptoms include significant itching and some pain when the 
lesions are scratched and open.  He denied systemic symptoms.

On physical examination, the veteran's back, chest, face, 
hands, legs and feet were within normal limits.  He had a 
small (approximately 1 cm x 1.5 cm) erythematous patch with 
two small open erosions on the right volar wrist.  There was 
no scarring or disfigurement.  

Diagnosis was atopic dermatitis and the examiner believed 
that the skin lesion was unlikely related to Agent Orange 
exposure.  The reasons for this diagnosis were stated as 
follows:

1) There is minimal activity on physical 
exam today.    2) Physical exam is most 
consistent with atopic dermatitis, mild.  
3) Patient has hay fever and seasonal 
rhinitis which goes along with atopic 
dermatitis.  The patient has no skin 
findings today consistent with Agent 
Orange exposure.  To note, the claims 
folder has been reviewed in detail by me.  

In June 2003, the veteran underwent a follow-up examination 
of his chronic dermatitis of the fingers and wrists.  The 
rash first started with a group of clear vesicles on both 
sides of the fingers, then later turned into scales and 
fissures.  Examination of the skin revealed scattered 
scaling, fissures on both sides of the fingers and left 
wrist, dried.  There was no surrounding cellulitis.  
Assessment included dyshidrotic eczematic dermatitis, 
exacerbated with emotional stress and smoking.  The plan was 
to continue Betamethasone cream and ointment to affected 
areas as directed.

Analysis

The veteran contends that he currently has a skin disability 
(including porphyria cutanea tarda and dermatitis) caused by 
in-service herbicide exposure.  

The law establishes presumptions of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 
(West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e) (2003).  Effective October 
16, 2003, chronic lymphocytic leukemia (CLL) was added to the 
list of presumptive disabilities associated with herbicide 
exposure.  See 68 Fed. Reg. 59540-59542 (Oct. 16, 2003) (to 
be codified at 38 C.F.R. § 3.309(e)).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions: 1) 
hepatobiliary cancers; 2) nasal and nasopharyngeal cancer; 3) 
bone cancers; 4) breast cancer; 5) cancers of the female 
reproductive system; 6) urinary bladder cancer; 7) renal 
cancer; 8) testicular cancer; 9) leukemia; 10) reproductive 
effects (abnormal sperm parameters and infertility); 11) 
Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 
21) brain tumors; 22) amyloidosis; and 23) any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 67 Fed. Reg. 42600 (June 24, 2002).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  

The veteran's DD-214 indicates that he served in the United 
States Marine Corps and had 1 year, 9 months, and 26 days of 
foreign service.  The veteran was awarded various medals 
including the Vietnam Campaign Medal with device and Vietnam 
Service Medal with one star.  Accordingly, the Board concedes 
that the veteran has the requisite service and exposure to 
herbicides during his service in Vietnam is presumed.  

Porphyria cutanea tarda is included the list of presumptive 
disabilities associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e) (2003).  Based on the November 2002 VA 
examination, the veteran does not have a current diagnosis of 
porphyria cutanea tarda.  The VA Agent Orange examination, 
however, included a diagnosis of porphyria cutanea tarda.  
Even assuming a current diagnosis, service connection on a 
presumptive basis is not warranted because the record does 
not contain competent medical evidence that any such disease 
manifested itself to a compensable degree within one year of 
the last exposure to herbicides.  The first medical evidence 
of a diagnosis of porphyria cutanea tarda contained in the 
claims folder is in 1997.  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Evidence of record establishes that the veteran currently has 
a skin disability, variously diagnosed as porphyria cutanea 
tarda, dermatitis, and dyshidrotic eczematic dermatitis.  In 
order to establish service connection on a direct basis, the 
veteran's current skin disability must be related to his 
active service or events therein, to include Agent Orange 
exposure.

On review, the service medical records are negative for any 
complaints or treatment for a skin disability.  The Board 
acknowledges that combat veterans may establish service 
incurrence of a disease or injury through satisfactory lay or 
other evidence which is consistent with the circumstances, 
conditions or hardships of service, even in the absence of 
official record of such incurrence.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
evidence of record establishes that the veteran served in 
Vietnam during a period of war.  His military occupational 
specialty (MOS) was "rifleman" and he received a Purple 
Heart for wounds received in combat in August 1968.  The 
veteran reported that he had skin problems during his tour in 
Vietnam, but he did not think anything of it.  The corpsman 
would give him medication for the itching.  Such statements 
appear consistent with the veteran's service and the Board 
accepts the veteran's assertions regarding intermittent skin 
manifestations during service.  Notwithstanding, the Board 
notes that the veteran's skin was reported as normal at 
separation from service and the first evidence of treatment 
for claimed skin disability is in 1997, approximately 27 
years after discharge.  

VA treatment records report the veteran's history of exposure 
to Agent Orange and as discussed above, such exposure is 
presumed.  The veteran contends that in February 1997, he was 
diagnosed with a skin disease caused from coming into contact 
with Agent Orange.  He asserts that the doctor stated and 
that his record shows he has Agent Orange.  The veteran 
underwent an Agent Orange examination and was diagnosed with 
various disabilities, including porphyria cutanea tarda and 
dermatitis; however, on review of the record, the Board was 
unable to identify an etiology opinion suggesting a 
relationship between a diagnosed skin disability and the 
veteran's military service, including exposure to Agent 
Orange.  

On the contrary, the VA examiner indicated that the veteran's 
skin lesion was unlikely to be related to Agent Orange 
exposure.  The examiner suggested that the veteran's 
dermatitis was atopic.  Sufficient rationale was provided for 
this opinion and the Board finds it probative.  

The Board acknowledges the veteran's sincere belief that his 
current skin disability is related to his Agent Orange 
exposure during active military service.  The Board also 
acknowledges the June 1997 lay statement from R.L., which 
indicates that she was married to the veteran for 12 years 
and that during the entire time of their marriage, he 
suffered with the symptoms of exposure to Agent Orange.  
While laypersons are competent to report symptomatology, they 
are not competent to provide a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a skin disability (including porphyria 
cutanea tarda and dermatitis), to include as due to Agent 
Orange exposure, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a skin disability 
(including porphyria cutanea tarda and dermatitis), to 
include as due to Agent Orange exposure, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



